Exhibit 10.26

UNISYS CORPORATION

ELECTED OFFICER PENSION PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2009

ARTICLE I

PURPOSE

1.01 The Plan was previously adopted by the Company to provide a minimum level
of retirement benefits for elected Officers (as defined in Section 2.12 below)
of the Company. The Plan originally became effective June 1, 1988, and was
previously amended and restated several times since its effective date. The Plan
was frozen effective after December 31, 2006, so that no additional benefits may
be accrued thereunder after December 31, 2006. The Plan is now hereby further
amended and restated effective January 1, 2009 to implement changes required
pursuant to and consistent with section 409A of the Code. Benefit payments on or
after January 1, 2009 are generally governed by this Plan document as amended
and restated effective January 1, 2009. Plan benefit payments commencing prior
to January 1, 2009 are governed by the terms of the Plan as they existed prior
to this amendment and restatement and are either grandfathered from the
requirements of section 409A or payable pursuant to a fixed schedule as required
by, and in compliance with, section 409A. Between January 1, 2005 and
December 31, 2008 the Plan has been operated in accordance with transition
relief established by the Treasury Department and Internal Revenue Service
pursuant to Code section 409A. This amendment and restatement is adopted in
conformity with final regulations under section 409A of the Code issued by the
Treasury Department on April 10, 2007 and effective January 1, 2009. The Plan as
set forth herein only applies to those Participants in the Plan who are entitled
to commence a benefit from the Plan after December 31, 2008, but does not apply
to any Participant’s Pre-2005 Benefit (as defined in Section 2.17 below). Any
Participant who is entitled to commence his or her Pre-2005 Benefit from the
Plan after December 31, 2008, and (a) who terminated employment prior to
January 1, 2005, shall have the terms and conditions of his or her Pre-2005
Benefit governed by the terms and conditions of the Plan as in effect on the
date of his or her termination of employment, or (b) who terminates employment
at any time on or after January 1, 2005, shall have the terms and conditions of
his or her Pre-2005 Benefit governed by the terms and conditions of the Plan as
in effect on October 3, 2004. All capitalized terms shall have the meanings set
forth in Article II below, unless the context clearly indicates otherwise.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

 

2.01 “Board” shall mean the Board of Directors of Unisys Corporation.

 

2.02 “Change in Control” means any of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.17; or

 

  (b) Individuals who, as of May 25, 1995, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (c)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately

 

2



--------------------------------------------------------------------------------

 

prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.03 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

2.04 “Committee” shall mean the Compensation Committee of the Board or its
delegate.

 

2.05 “Company” shall mean Unisys Corporation, a Delaware corporation.

 

2.06 “Company Plan” shall mean the Unisys Pension Plan.

 

2.07 “Credited Service” shall mean the Participant’s Credited Service, as
defined in Article IV.

 

3



--------------------------------------------------------------------------------

2.08 “Date of an Insolvency” shall mean the date on which the Company
(i) voluntarily files a petition under the United States Bankruptcy Code,
(including a petition for Chapter 11 reorganization) or (ii) has filed
involuntarily against it a petition under the United States Bankruptcy Code and
an Order for Relief is entered thereon.

 

2.09 “Disability” shall refer to a Participant who is determined by the
Committee or its designee to be unable to perform, because of injury or
sickness, each of the regular duties of the Participant’s occupation for a
period of up to 24 months. After 24 months, the Participant will continue to be
considered Disabled if the Committee or its designee determines that the
Participant cannot perform each of the regular duties of any gainful occupation
for which he or she is fitted by training, education or experience.

 

2.10 “Effective Date” shall mean January 1, 2009, the effective date of this
amendment and restatement of the Plan.

 

2.11 “Employee” shall mean any person employed by Unisys Corporation or one of
its subsidiaries.

 

2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

2.13 “Final Average Compensation” shall mean the Participant’s Final Average
Compensation, as defined in the Company Plan, except that any salary amounts
deferred under an arrangement approved by the Board not included by the Company
Plan and any amounts excluded from consideration under the Company Plan due to
the application of Code section 401(a)(17) shall be included in the calculation
of Final Average Compensation in the month in which such amounts were or would
otherwise have been paid; provided, however, that no more than the most recent
five annual bonus amounts (whether paid or deferred) shall be included in the
calculation of Final Average Compensation. Notwithstanding any provision in this
Plan to the contrary, for purposes of this Plan a Participant’s Final Average
Compensation shall be frozen as of December 31, 2006 (or such earlier date, if
applicable) and no changes in salary after such date shall be taken into account
for purposes of determining Final Average Compensation.

 

2.14 “Officer” shall mean any officer of the Company elected by the Board, but
excluding assistant officers, appointed officers or the general auditor.

 

2.15 “Participant” shall mean any person entitled to participate in this Plan
under Article III.

 

2.16 “Plan” shall mean the Unisys Corporation Elected Officer Pension Plan, as
set forth herein and as hereafter amended.

 

4



--------------------------------------------------------------------------------

2.17 “Pre-2005 Benefit” shall mean for any Participant that portion of the
Participant’s benefit under the Plan that was earned and vested on December 31,
2004, within the meaning of Treasury Regulations section 1.409A-6(a)(2). For
purposes of determining the present value of the Pre-2005 Benefit in accordance
with Treasury Regulations section 1.409A-6(a)(3), the actuarial assumptions in
Appendix C Table IX of the Company Plan shall be applied.

 

2.18 “Primary Social Security Benefit” shall mean the annualized amount
calculated according to the rules for computing the primary social security
benefit payable to a Participant upon attainment of Social Security Retirement
Age under the Federal Social Security Act as in effect at the time the
Participant has a Separation From Service. In the event that a Participant
retires prior to attainment of eligibility for Social Security benefits, the
Participant’s Primary Social Security Benefit shall be deemed to be 80% of the
Primary Social Security Benefit payable at Social Security Retirement Age. In
the event the Participant retires after attainment of eligibility for Social
Security benefits, but before Social Security Retirement Age, the Primary Social
Security Benefit shall be deemed to be an amount prorated between the benefit
payable at Social Security Retirement Age and 80% of such amount. For purposes
of this calculation, it will be assumed that the Participant has no earnings for
Social Security purposes beyond the date of Separation From Service.
Notwithstanding any provision in this Plan to the contrary, a Participant shall
not accrue additional service or earnings for purposes of determining the
Primary Social Security Benefit after December 31, 2006.

 

2.19 “Separation From Service” shall mean a Participant’s separation from
service with the Company within the meaning of section 409A of the Code and the
regulations issued thereunder.

 

2.20 “Specified Employee” shall mean any Participant who, at any time during the
twelve month period ending on the identification date (as determined by the
Board or its delegate), is a specified employee under section 409A of the Code,
as determined by the Board (or its delegate). The determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and identification date, shall be made by the Board (or its delegate)
in accordance with the provisions of sections 416(i) and 409A of the Code and
the regulations issued thereunder.

 

2.21 “Supplemental Plan” shall mean the Unisys Corporation Supplemental
Executive Retirement Income Plan, as amended and restated as of January 1, 2009
and as amended from time to time.

Unless otherwise specified, capitalized words and phrases used in this Plan
shall have the same meaning as such words or phrases when used in the Company
Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND VESTING

 

3.01 Participation

An Officer shall become a Participant in the Plan on the later of (i) the
Effective Date or (ii) the effective date on which the Officer is elected to
officer status by the Board. Notwithstanding any provision in this Plan to the
contrary, an Employee who is elected as an Officer on or after January 1, 2007
shall not become a Participant in the Plan on or after such date (or resume
participation in the Plan if rehired on or after such date).

 

3.02 Vesting

 

  (a) Each Participant shall acquire a vested right to a retirement benefit
calculated in accordance with Article V on the earliest to occur of the
following:

 

  (1) the date on which the Participant attains age 55 and completes 10 years of
Credited Service, provided that the Participant is or becomes an Officer on or
after such date; or

 

  (2) the date on which occurs a Change in Control or the Date of an Insolvency,
provided the Participant is an Officer on such date; or

 

  (3) for a Participant who is or becomes an Officer on or after January 1, 1997
and before July 19, 2001, the date on which the Participant attains age 50 and
completes 5 years of Credited Service, provided that the Participant is employed
by the Company or an Affiliated Company on or after December 31, 1998; or

 

  (4) The date specified in a written agreement between a Participant and the
Company, provided that for agreements entered into on and after May 22, 1997,
such agreements must be approved by the Committee.

 

  (b) A Participant who has a Separation From Service with the Company due to
Disability or death.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CREDITED SERVICE

 

4.01 Credited Service

Credited Service under this Plan shall be calculated on the basis of Credited
Service as defined in the Company Plan for the following periods:

 

  (a) periods of employment as an Officer; and

 

  (b) up to twelve months of active employment with the Company immediately
following termination of Officer status, or, if longer, the number of months of
a Company approved leave of absence due to Disability immediately following
termination of Officer status; and

 

  (c) employment prior to becoming an Officer with the Company including a
predecessor or an Affiliated Company or 50% Affiliated Company for the period of
time such company was an Affiliated Company or 50% Affiliated Company. However,
if a Participant receives Credited Service under the Company Plan for employment
with a company before it became an Affiliated Company or 50% Affiliated Company,
Credited Service shall include the period of employment with such company.

 

  (d) Notwithstanding any provision in this Plan to the contrary, a Participant
shall not accrue Credited Service for purposes of the calculation of Plan
benefits after December 31, 2006, but shall continue to accrue Credited Service
for purposes of vesting under Section 3.02 and for purposes of eligibility to
receive early retirement benefits and subsidies.

 

7



--------------------------------------------------------------------------------

ARTICLE V

CALCULATION OF BENEFITS

 

5.01 Amount of Benefits

 

  (a) Subject to the adjustments set forth in Section 5.02, a Participant who
satisfies the vesting requirements described in Section 3.02(a) shall receive an
annual retirement benefit payable at Normal Retirement Date equal to:

 

  (1) 4% of the Participant’s Final Average Compensation for each year of
Credited Service not in excess of 10 including proportional credit for a
fraction of a year; plus

 

  (2) 1% of the Participant’s Final Average Compensation for each year of
Credited Service in excess of 10 (but not in excess of 30) including
proportional credit for a fraction of a year; minus

 

  (3) 50% of the Participant’s Primary Social Security Benefit.

 

  (b) The benefit payable from this Plan and described in paragraph (a) shall be
a monthly benefit paid in the form of a single life annuity if the Participant
is unmarried on the date that the Participant commences receipt of benefits, or
in the form of a joint and 50% surviving spouse annuity if the Participant is
married on the date the Participant commences receipt of benefits. The benefit
payable to a Participant shall not be reduced or increased as a result of such
payment in the surviving spouse benefit form or for any age difference between
the Participant and spouse.

 

5.02 Early Retirement Prior to Age 62

Benefits paid under this Plan shall be reduced by one-half of one percent (0.5%)
for each calendar month by which the commencement of benefits precedes the first
day of the month coincident with or next following the Participant’s 62nd
birthday, provided that benefits cannot commence prior to the first day of the
month following the month the Participant attains age 55.

 

5.03 Death Benefits

 

  (a) In the event of the death of a Participant who, at the time of death, has
satisfied the vesting requirements described in Section 3.01(a) above, and who:

 

  (1) has not commenced retirement benefits under this Plan; and

 

8



--------------------------------------------------------------------------------

  (2) who has a surviving spouse,

such Participant’s surviving spouse shall receive a survivor’s benefit in the
amount described in paragraph (b).

 

  (b) The amount payable under this paragraph shall be equal to the benefit the
spouse would have received if the Participant:

 

  (1) had a Separation From Service on the earlier of the date of death or the
date of the Participant’s actual Separation From Service; and

 

  (2) had survived to the benefit commencement date described in paragraph (c);
and

 

  (3) had begun to receive an immediate retirement benefit in the form under
Section 5.01(b); and

 

  (4) had died on the following day.

 

  (c) The benefit payable under this Section shall be paid to the surviving
spouse in the form of a single life annuity and shall commence on the later of
the first day of the month following the (i) month in which the Participant’s
death occurs, or (ii) date the Participant would have attained age 55.

 

  (d) If at the time of the Participant’s death the Participant had not
commenced receipt of the benefits under the Plan, no benefit will be payable
under the Plan if the Participant does not have a surviving spouse at the time
of his or her death.

 

5.04 Benefit Offset

The retirement benefit determined under this Article and payable to a
Participant or surviving spouse shall be reduced by the Participant’s Pre-2005
Benefit, if any, and any benefits payable under the Company Plan and the
Supplemental Plan, calculated in accordance with Section 6.01.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

BENEFIT PAYMENTS

 

6.01 Form of Benefit Payment

For purposes of determining the offset under Section 5.05, the Participant shall
be deemed to be in receipt of the Pre-2005 Benefit and the amount of benefit
payable under the Company Plan as if the Participant had elected the Qualified
Joint and 50% Survivor Annuity under the Company Plan if the Participant is
married on the date of payment from this Plan, or a single life annuity if the
Participant is not married on the date of payment from this Plan, determined
under the Company Plan as of the date on which the Participant’s benefit
commences pursuant to Section 6.02, regardless of whether the Pre-2005 Benefit
or the Company Plan benefit is actually payable on that date. The benefit
payable under the Supplemental Plan shall be determined in accordance with the
terms of the Supplemental Plan, which is payable in the same form and at the
same time as the benefit is paid under this Plan, except with respect to
benefits under the Supplemental Plan that were earned and vested prior to
January 1, 2005. For this purpose, the Pre-2005 Benefit and the benefit payable
under the Company Plan shall be calculated using the applicable actuarial
assumptions in effect under the Company Plan on the date of payment from the
Plan. The actuarial assumptions shall be applied separately to that portion of
each benefit that comprises the Residual Annuity and that portion that comprises
the Retirement Accumulation Account; provided that with respect to that portion
of each benefit that comprises the Retirement Accumulation Account such benefit
shall be determined by taking the Annuity Equivalent of the Participant’s
account(s) on the date of payment from the Plan. The total of these two benefit
portions under the Company Plan shall comprise the Company Plan offset, and the
total of these two portions of the Pre-2005 Benefit shall comprise the Pre-2005
Benefit offset. The calculations will be made by utilizing methods and
assumptions that the Committee deems to be reasonable and consistent with the
requirements of section 409A of the Code and the regulations issued thereunder.

 

6.02 Commencement of Benefits

Payment of a Participant’s vested benefits shall commence to be paid to the
Participant on the first day of the month following the month in which the later
of the following two events occurs: (i) the Participant’s Separation From
Service, or (ii) the Participant attains age 55; provided, however, that, if the
Participant’s Separation From Service occurs after his or her attainment of age
55 and if at such time the Participant is a Specified Employee, the payment of
the Participant’s benefit shall not commence until the first day of the month
next following the six month anniversary of the Participant’s Separation From
Service; provided, that

 

10



--------------------------------------------------------------------------------

such first payment shall include the monthly payments, without interest, that
would have been paid to the Participant for the first six months following his
or her Separation From Service, but for this delay.

 

6.03 Funding of Benefits

Benefits under this Plan shall not be funded and shall be paid out of the
general assets of the Company. The Company shall not be required to segregate
any funds for the Plan’s Participants. Notwithstanding any provision in this
Section 6.03 to the contrary, the Committee shall have the discretion but not
the obligation to fund this Plan through a trust of the type described in
Internal Revenue Service Private Letter Ruling 8502023.

 

6.04 Forfeiture of Benefits

 

  (a) Any benefit payable under this Plan shall be forfeited and no further
benefits shall be payable hereunder if it is determined by the Committee that a
Participant is engaged or employed as a business owner, employee or consultant
in any activity which is in competition with any line of business of the Company
existing as of the date of the Participant’s Separation From Service with the
Company.

 

  (b) Additionally, any benefit payable under this Plan shall be forfeited and
no further benefits shall be payable hereunder in the event it is found by the
Committee that a Participant, either during or following termination of
employment with the Company, willfully engaged in any activity which is
determined by the Committee to be materially adverse or detrimental to the
interests of the Company, including any activity that might reasonably be
considered by the Committee to be of a nature warranting dismissal of an
employee for cause. If the Committee so finds, it shall require the forfeiture
of benefits to the Participant and, after furnishing notice to the Participant,
shall terminate benefits under this Plan and no further benefits shall be paid.
The Committee will consider in its deliberation relative to this provision any
explanation or justification submitted to it in writing by the Participant
within 60 days following the giving of such notice.

 

  (c) Except as heretofore provided for in this Section 6.04, the acceptance by
a Participant of any benefit under this Plan shall constitute an agreement with
the provisions of this Plan and a representation that he or she is not engaged
or employed in any activity serving as a basis for suspension and forfeiture of
benefits hereunder. By accepting a benefit under this Plan each Participant
acknowledges that he or she will accept payment of benefits under this Plan only
if there is no basis for such forfeiture.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

 

7.01 Committee

The Plan shall be administered by the Committee, which shall administer the Plan
in a manner consistent with the administration of the Company Plan, except that
this Plan shall be administered as an unfunded plan that is not intended to meet
the requirements of section 401(a) of the Code. The Committee shall be the Plan
administrator and named fiduciary of the Plan that has the discretionary
authority to control and manage the operation and administration of the Plan.
The Committee has the discretionary authority to supply omissions, make factual
determinations, and to decide any dispute that may arise regarding the rights of
Participants. All such decisions are binding and conclusive on all interested
parties.

 

7.02 Claims Procedure.

 

  (a) Claims. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing or electronically. The notice
advising of the denial shall be furnished to the claimant within ninety
(90) days of receipt of the benefit claim by the Committee, unless special
circumstances require an extension of time to process the claim. If an extension
is required, the Committee shall provide notice of the extension prior to the
termination of the ninety (90) day period. In no event may the extension exceed
a total of one hundred eighty (180) days from the date of the original receipt
of the claim.

 

  (b) Denial of Claim.

If the claim or request is denied, the written or electronic notice of denial
shall state:

 

  •  

The reason(s) for denial;

 

  •  

Reference to the specific Plan provisions on which the denial is based;

 

  •  

A description of any additional material or information required and an
explanation of why it is necessary; and

 

  •  

An explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.

 

12



--------------------------------------------------------------------------------

  (c) Review of Claim.

Any claimant whose claim or request is denied or who has not received a response
within sixty (60) days may request a review by notice given in writing or
electronic form to the Committee. Such request must be made within sixty
(60) days after receipt by the claimant of the written or electronic notice of
denial, or in the event the claimant has not received a response, sixty
(60) days after receipt by the Committee of the claimant’s claim or request. The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

  (d) Final Decision.

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing or in electronic form and shall:

 

  •  

state the specific reason(s) for the denial;

 

  •  

reference the relevant Plan provisions;

 

  •  

state that the claimant is entitled to receive, upon request and free of charge,
and have reasonable access to and copies of all documents, records and other
information relevant to the claim for benefits; and

 

  •  

state that the claimant may bring an action under section 502(a) of ERISA.

All decisions on review shall be final and bind all parties concerned.

 

13



--------------------------------------------------------------------------------

7.03 Plan Amendment and Termination

The Company expects to continue this Plan indefinitely, but reserves the right
to amend or discontinue it if, in its sole judgment, such a change is deemed
necessary or desirable. However, if the Company should amend or discontinue this
Plan, the Company shall be liable for any benefits accrued under this Plan
(determined on the basis of each Participant’s presumed termination of
employment as of the date of such amendment or discontinuance) as of the date of
such action. Any change to the Plan which adversely affects a Participant’s or
Beneficiary’s rights to benefits and/or the amount, form and manner in which
benefits are accrued, vested and/or paid shall not affect the Participant’s or
Beneficiary’s benefits accrued up to the date of the change. Changes which
adversely affect a Participant’s or Beneficiary’s rights under the Plan may only
take effect on the adoption date of the change and on a going forward basis.
Notwithstanding the foregoing, no Participant consent is necessary if any
modification, amendment, suspension or termination of the Plan is necessary to
comply with the requirements of section 409A of the Code and its corresponding
regulations.

 

7.04 No Employment Rights

Neither the action of the Company in establishing the Plan, nor any provisions
of the Plan, nor any action taken by the Company or by the Committee shall be
construed as giving to any employee of the Company or any of its subsidiaries
the right to be retained in its employ, or any right to payment except to the
extent of the benefits provided by the Plan.

 

7.05 Severability of Provisions

If any provision of this Plan is determined to be void by any court of competent
jurisdiction, the Plan shall continue to operate and, for the purposes of the
jurisdiction of that court only, shall be deemed not to include the provision
determined to be void.

 

7.06 Non-Assignability

Except as required by applicable law, no benefits under this Plan shall be
subject in any manner to alienation, anticipation, sale, transfer, assignment,
pledge, or encumbrance.

 

7.07 Withholding

All federal, state and local income, employment or other taxes required to be
withheld in connection with a benefit accrued and paid under the Plan shall be
the

 

14



--------------------------------------------------------------------------------

sole responsibility of the Participant. To the extent not otherwise paid for by
Participant, to satisfy its withholding obligations the Company shall have the
right to deduct from any wages or other compensation payable to the Participant
or any payment made pursuant to this Plan any such taxes, as the Committee may
determine in its sole discretion.

 

7.08 Code Section 409A

The Plan is intended to comply with the applicable requirements of section 409A
of the Code and related guidance, and shall be administered in accordance
therewith. Notwithstanding anything in the Plan to the contrary, distributions
from the Plan may only be made under the Plan upon an event and in a manner
permitted by section 409A of the Code and related guidance. To the extent that
any provision of the Plan would cause a conflict with the requirements of
section 409A of the Code and related guidance, or would cause the administration
of the Plan to fail to satisfy the requirements of section 409A and related
guidance, such provision shall be deemed null and void. In no event shall a
Participant, directly or indirectly, designate the calendar year of payment of
benefits under the Plan.

 

7.09 Governing Law

Except to the extent superseded by ERISA, all questions pertaining to the
validity, construction, and operation of the Plan shall be determined in
accordance with the laws of the Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, and as evidence of the adoption of the Plan as amended and
restated herein, Unisys Corporation has caused this instrument to be executed by
its duly authorized representatives.

 

UNISYS CORPORATION: By:  

 

  Patricia A. Bradford Dated: December     , 2008

 

15